Case: 14-12292   Date Filed: 08/11/2015   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12292
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 5:13-cv-00112-MTT



EDWARD LAMAR BLOODWORTH,

                                                            Plaintiff-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 11, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

     Edward Lamar Bloodworth, proceeding pro se and in forma pauperis,
              Case: 14-12292     Date Filed: 08/11/2015    Page: 2 of 9


appeals from the district court’s denial of his motions for leave to amend his

complaint, its denial of his motion to compel, and its grant of summary judgment

to the United States in his pro se civil action brought under the Federal Tort Claims

Act (“FTCA”). First, Bloodworth argues that the Federal Protective Service

(“FPS”) violated the Administrative Procedures Act (“APA”) and his due process

rights by not providing him sufficient space in Standard Form 95 to adequately

explain his claim. Second, he claims that the district court abused its discretion by

denying his motions for leave to amend his complaint on the ground that the

proposed amendments were futile. Third, he contends that the district court abused

its discretion in denying his motion to compel. Finally, he argues that the district

court erred by granting the United States summary judgment.

                                          I.

      Normally, we review final agency actions under an arbitrary and capricious

standard of review. See Fund for Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir.

1996). We review questions of constitutional law de novo. Kentner v. City of

Sanibel, 750 F.3d 1274, 1278 (11th Cir. 2014), cert. denied, 135 S.Ct. 950 (2015).

However, we generally will not consider an issue raised for the first time on

appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004). We are especially unlikely to consider a claim that is highly dependent on

the factual circumstances. See id. at 1331-32. We may consider an issue raised for


                                          2
               Case: 14-12292      Date Filed: 08/11/2015    Page: 3 of 9


the first time on appeal if: (1) it is a pure question of law; (2) the appellant had no

opportunity to raise his claim before the district court; (3) substantial justice is at

stake; (4) the proper resolution is beyond any doubt; or (5) the issue presents

significant questions of general impact or great public concern. Id. at 1332.

      Bloodworth did not raise his claims that FPS’s use of Standard Form 95

violated his due process rights or the APA to the district court in his complaint, his

motions to amend the complaint, or his proposed amended complaint. These

claims present none of the circumstances warranting review of a claim asserted for

the first time on appeal. Therefore, we decline to consider these claims for the first

time on appeal.

                                           II.

      We review the denial of a motion to amend a complaint for an abuse of

discretion. Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1291

(11th Cir. 2007).

      A party may amend his pleading as a matter of course within 21 days of

service of the pleading or 21 days after service of a responsive pleading or motion

to dismiss under Federal Rule of Civil Procedure 12(b), (e), or (f). Fed. R. Civ. P.

15(a)(1). Otherwise, a party may only amend the pleading with the opposing

party’s written consent or leave from the court. Fed. R. Civ. P. 15(a)(2). Leave to

amend should be freely granted when justice so requires. Id. A district court may


                                            3
               Case: 14-12292      Date Filed: 08/11/2015      Page: 4 of 9


decline leave to amend a complaint on the basis of futility when the complaint is

subject to dismissal as amended. Burger King Corp. v. Weaver, 169 F.3d 1310,

1320 (11th Cir. 1999). A district court may also decline leave to amend a

complaint on the basis of futility if the newly-asserted claims would be barred by

the applicable statute of limitations. Moore v. Baker, 989 F.2d 1129, 1131 (11th

Cir. 1993).

       To survive a motion to dismiss, a complaint must contain sufficient

allegations of facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S.Ct. 1937, 1949 (2009). A pleading does not meet this standard if it

only recites the elements of a cause of action. Id. In a Bivens 1 suit, a plaintiff must

plead that each individual defendant committed a constitutional violation through

his own individual actions. Id. at 676, 129 S.Ct. at 1948.

       Federal law prohibits a conspiracy to deter a party or witness from attending

a “court of the United States.” 42 U.S.C. § 1985(2). The phrase “court of the

United States” refers to Article III courts and the courts specified in 28 U.S.C.

§ 451. McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1035 n.2 (11th Cir.

2000) (en banc); see also 28 U.S.C. § 451 (deeming the Court of International

Trade and certain courts created by Congress as courts of the United States).

Federal law also provides a cause of action against a person who neglectfully or

       1
         Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91
S.Ct. 1999 (1971).
                                             4
               Case: 14-12292     Date Filed: 08/11/2015    Page: 5 of 9


intentionally fails to prevent a violation of § 1985 if he has the power to prevent

such a violation. 42 U.S.C. § 1986.

      In Bivens actions, we apply the statute of limitations for personal injury

actions from the state in which the claim was brought. Kelly v. Serna, 87 F.3d

1235, 1238 (11th Cir. 1996). For Bivens actions brought in Georgia, the statute of

limitations is two years. Id.; see also O.C.G.A. § 9-3-33. When an amended

pleading changes the name of a party against whom a claim is brought, it may

relate back to the date of the original pleading if (1) the basic claim arises from the

conduct, transaction, or occurrence set forth in the original pleading; (2) the party

who is brought into the suit received notice of the action such that it will not be

prejudiced in defending the action on the merits; (3) the party who is brought in

knew or should have known that the action would have been brought against it, but

for a mistake concerning its identity; and (4) the second and third requirements for

relation back were fulfilled within the 120-day period for service of process. See

Fed. R. Civ. P. 15(c)(1)(C); see also Hill v. U.S. Postal Serv., 961 F.2d 153, 155

(11th Cir. 1992). A plaintiff’s amendment to identify parties previously designated

as “John Doe” defendants in the complaint does not relate back to the filing of the

original complaint under Federal Rule of Civil Procedure 15 because the

amendment is made to correct the plaintiff’s lack of knowledge about whom to

sue, not a mistake by the defendant in identifying the proper party. Wayne v.


                                           5
              Case: 14-12292      Date Filed: 08/11/2015   Page: 6 of 9


Jarvis, 197 F.3d 1098, 1103-04 (11th Cir. 1999), overruled in part on other

grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir. 2003) (en banc).

      The district court correctly concluded that Bloodworth’s claims of a civil

conspiracy, due process violations, and equal protection violations were subject to

dismissal for failure to state a claim. The constitutional claims against the

proposed individual defendants failed to state what actions each individual

defendant took to violate Bloodworth’s constitutional rights, and thus, failed to

state a Bivens claim. Ashcroft, 556 U.S. at 676, 129 S.Ct. at 1948. Bloodworth

failed to state a civil conspiracy claim under 42 U.S.C. § 1985 or § 1986 because

he allegedly was denied entry to an immigration court, which is not a court of the

United States. See McAndrew, 206 F.3d at 1035 n.2. The district court correctly

determined that the claims arising from actions in May 2011 and June 2011 were

filed outside of the two-year statute of limitations and did not relate back to the

original complaint because Bloodworth attempted to add parties to replace those

designated as “John Doe” defendants in the original complaint, which was not a

mistake concerning the identity of the proper party. Wayne, 197 F.3d at 1103-04.

Therefore, the district court did not abuse its discretion by denying Bloodworth

leave to amend his complaint.

                                          III.

      We review the denial of a motion to compel discovery for an abuse of


                                           6
              Case: 14-12292     Date Filed: 08/11/2015   Page: 7 of 9


discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006). We

will not overturn the denial of a motion to compel unless the district court

committed a clear error of judgment. Id.

      A party may file a motion to compel against another party who fails to

permit inspection of documents within its possession, control, or custody. See Fed.

R. Civ. P. 34(a)(1), 37(a)(3)(B)(iv). A party does not have authority to compel the

production of documents outside the possession, control, or custody of a party to

the case through a motion to compel under Rule 37. See Fed. R. Civ. P. 37(a)(3)

(permitting a motion to compel a disclosure or a discovery response under Fed. R.

Civ. P. 26(a), 30, 31, 33, or 34, but not permitting a motion to compel discovery

under Fed. R. Civ. P. 45).

      The district court instructed the Government to file a privilege log when

Bloodworth complained that it had redacted some information from a document. It

correctly concluded that Bloodworth could not compel the Government to produce

an FBI report because the report was not in the Government’s possession and was

held by an agency who was not a party to the case. Bloodworth identified no other

information or material that he wanted the court to compel from the Government.

Therefore, the district court did not abuse its discretion by denying Bloodworth’s

motion to compel.




                                           7
              Case: 14-12292     Date Filed: 08/11/2015   Page: 8 of 9


                                         IV.

      We review the grant of a motion for summary judgment de novo, applying

the same legal standard as the district court. Carter v. Three Springs Residential

Treatment, 132 F.3d 635, 641 (11th Cir. 1998). We view the evidence in the light

most favorable to the non-moving party. Id. Summary judgment is appropriate if

the pleadings, depositions, and affidavits show that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.

Id.

      The FTCA waives the sovereign immunity of the United States for certain

torts committed by federal employees. F.D.I.C. v. Meyer, 510 U.S. 471, 475, 114

S.Ct. 996, 1000 (1994). Constitutional tort claims are not cognizable under the

FTCA because a private person would not be liable for such conduct under state

law, and thus, the United States has not waived its sovereign immunity for such

claims through the FTCA. Id. at 477-78, 114 S.Ct. at 1001. Further, the United

States is not liable for monetary damages caused by an employee’s negligent or

wrongful act unless the claimant presents the claim to the proper agency in writing.

28 U.S.C. § 2675(a). A proper notice to the agency must give the agency sufficient

written notice of the claim for the agency to investigate and provide a sum certain

value for the claim. Tidd v. United States, 786 F.2d 1565, 1567 (11th Cir. 1986).

A claim does not provide sufficient notice of the facts leading to the complaint


                                          8
               Case: 14-12292     Date Filed: 08/11/2015   Page: 9 of 9


when it only provides the name of the claimant and a general statement about the

nature of his injuries. Id. at 1568.

      The district court correctly concluded that Bloodworth’s constitutional

claims could not be brought against the United States because the FTCA did not

waive the United States’s sovereign immunity for those claims. Meyer, 510 U.S. at

477-78; 114 S.Ct. at 1001. Bloodworth’s state law tort claims could not be brought

against the United States because his administrative claim provided no notice to

FPS of those claims, as the claim only stated that Bloodworth suffered harm from

constitutional violations and alleged no tort committed against him by federal

employees. Therefore, the district court did not err by granting the United States

summary judgment.

      AFFIRMED.




                                          9